FILED
                            NOT FOR PUBLICATION                                JAN 18 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARIE MINNS, an individual,                     No. 10-55930

              Plaintiff - Appellant,            D.C. No. 2:07-cv-07640-DDP-CT

       v.
                                                MEMORANDUM*
JAMES B. PEAKE, M.D., Secretary of the
Department of Veterans Affairs, Agency,

              Defendant - Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                           Submitted January 13, 2012**
                              Pasadena, California

Before: W. FLETCHER and FISHER, Circuit Judges, and ZOUHARY, District
        Judge.***




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
          The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
      Marie Minns appeals the district court’s denial of her Fed. R. Civ. P.

60(b)(1) and (b)(6) motion for relief from judgment in her Title VII action alleging

race discrimination and retaliation arising from her employment as a nurse case

manager for the Veterans Administration. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      The district court did not abuse its discretion by denying Minns’ motion for

relief under Rule 60(b)(1). First, the district court applied the correct legal rule –

the four-factor test established by Pioneer Investment Services Co. v. Brunswick

Associates Ltd. Partnership, 507 U.S. 380, 395 (1993). See Brandt v. Am. Bankers

Ins. Co., 653 F.3d 1108, 1110 (setting out the abuse of discretion standard of

review); Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223-24 (9th Cir. 2000)

(applying the four Pioneer factors to a motion for relief under Rule 60(b)(1)).

      Second, the district court’s application of the Pioneer factors was not

illogical, implausible or without support in inferences that may be drawn from the

facts in the record. See Brandt, 653 F.3d at 1110. The district court reasonably

concluded that the prejudice, length of delay and reason for delay factors favored

denial of Minns’ motion. Although Rule 60(b)(1) can cover negligence on the part

of counsel, see Bateman, 231 F.3d at 1223, “ignorance of the rules[] or mistakes

construing the rules do not usually constitute ‘excusable’ neglect,” Pincay v.


                                           2
Andrews, 389 F.3d 853, 857 (9th Cir. 2004) (en banc) (quoting Pioneer, 507 U.S.

at 392)) (internal quotation marks omitted); see also Casey v. Albertson’s Inc., 362
F.3d 1254, 1260 (9th Cir. 2004) (“As a general rule, parties are bound by the

actions of their lawyers, and alleged attorney malpractice does not usually provide

a basis to set aside a judgment pursuant to Rule 60(b)(1).”). Bateman is

distinguishable because, there, plaintiff’s counsel “wrote to the court twelve days

after it granted summary judgment and filed his Rule 60(b)(1) motion a little more

than one month after the court denied his request to rescind the judgment.”

Bateman, 231 F.3d at 1225. Here, by contrast, Minns filed her motion 11 months

after the district court’s entry of judgment.

      The district court also did not abuse its discretion by denying Minns’ motion

for relief under Rule 60(b)(6). Although we have held that gross negligence on the

part of counsel can justify relief under this provision, see Lal v. California, 610
F.3d 518, 524-26 (9th Cir. 2010), Minns has neither invoked this authority nor

made a showing of gross negligence.

      AFFIRMED.




                                           3